UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 Form 10-Q/A (Amendment No. 1) [X] Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 or [] Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 001-32936 HELIX ENERGY SOLUTIONS GROUP, INC. (Exact name of registrant as specified in its charter) Minnesota (State or other jurisdiction of incorporation or organization) 95–3409686 (I.R.S. Employer Identification No.) 400 North Sam Houston Parkway East Suite 400 Houston, Texas (Address of principal executive offices) (Zip Code) (281) 618–0400 (Registrant's telephone number, including area code) NOT APPLICABLE (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√ ] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [√] Accelerated filer [] Non-accelerated filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [√] As of October 26, 2010,105,455,523 shares of common stock were outstanding. Explanatory Note: The sole purpose of this Amendment No. 1 to the Company's Quarterly Report on Form 10-Q for the period ended September 30, 2010 is to include the required eXtensible Business Reporting Language (XBRL) interactive data files which were inadvertently omitted from our original Form 10-Q submission filed earlier on October 28, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. HELIX ENERGY SOLUTIONS GROUP, INC. (Registrant) Date: October 28, 2010 By: /s/ Owen Kratz Owen Kratz President and Chief Executive Officer (Principal Executive Officer) Date: October 28, 2010 By: /s/ Anthony Tripodo Anthony Tripodo Executive Vice President and Chief Financial Officer (Principal Financial Officer) Exhibit Listing 2005 Amended and Restated Articles of Incorporation, as amended, of registrant, incorporated by reference to Exhibit 3.1 to the Current Report on Form 8-K filed by registrant with the Securities and Exchange Commission on March 1, 2006. Second Amended and Restated By-Laws of Helix, as amended, incorporated by reference to Exhibit3.1 to the Current Report on Form8-K, filed by the registrant with the Securities and Exchange Commission on September28, 2006. Independent Registered Public Accounting Firm’s Acknowledgement Letter, incorporated by reference to Quarterly Report on Form 10-Q, filed by registrant with Securities and Exchange Commission on October 28, 2010. Consent of Huddleston & Co., Inc., incorporated by reference to Quarterly Report on Form 10-Q, filed by registrant with Securities and Exchange Commission on October 28, 2010. Certification Pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934 by Owen Kratz, Chief Executive Officer,incorporated by reference to Quarterly Report on Form 10-Q, filed by registrant with Securities and Exchange Commission on October 28, 2010. Certification Pursuant to Rule 13a-14(a) under the Securities Exchange Act of 1934 by Anthony Tripodo, Chief Financial Officer,incorporated by reference to Quarterly Report on Form 10-Q, filed by registrant with Securities and Exchange Commission on October 28, 2010. Certification of Helix’s Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes – Oxley Act of 2002,incorporated by reference to Quarterly Report on Form 10-Q, filed by registrant with Securities and Exchange Commission on October 28, 2010. Report of Independent Registered Public Accounting Firm, incorporated by reference to Quarterly Report on Form 10-Q, filed by registrant with Securities and Exchange Commission on October 28, 2010. Report of Huddleston & Co. Inc., incorporated by reference to Exhibit 99.2 to the Quarterly Report on Form 10-Q filed by the registrant with the Securities and Exchange Commission on July 30, 2010. 101.INS XBRL Instance Document (1) 101.SCH XBRL Schema Document (1) 101.CAL XBRL Calculation Linkbase Document (1) 101.LAB XBRL Label Linkbase Document 101.PRE XBRL Presentation Linkbase Document (1) 101.DEF XBRL Definition Linkbase Document (1) (1) Furnished herewith
